Title: To James Madison from Gideon Granger, 12 October 1810
From: Granger, Gideon
To: Madison, James


SirOctober 12th 1810
Emboldened by having devoted the best portion of my life to the Service of my Country, by being the only Attorney and Solicitor in New England, who practised at the Supreme Courts of New Hampshire, and Massachusetts, by the solicitations and profferred support of a number of the most distinguished Republicans in the Eastern Circuit, and by a firm conviction that my appointment would be, at least as satisfactory to the people of that Circuit as that of any other man in the Nation; I take the liberty to remark, that it would give me great pleasure to receive the Office vacated by the death of the late Judge Cushing; as it would enable me to retire to the Country where I was born and educated; which, notwithstanding party struggles, has ever by marks of affection and confidence softened my afflictions. I cannot hope for the Office, unless you shall be convinced that the appointment will be satisfactory generally to the Republicans of the Circuit, of which fact I have no doubt.
I enclose a Letter, lately received, from Gove[r]nor Langdon of New Hampshire; also the letter of the District Attorney of Massachusetts. I am informed that the leading Republicans of Rhode Island have expressed to you the satisfaction which the Republicans of that State would feel in my appointment; and our friend General Dearborn has expressed to me the gratification he should feel at such an event, and his belief that my appointment would be of more solid use, and advantage than the appointment of any other Man.
In no other instance have I ever allowed myself to express a wish for any Office, nor have I ventured on this Step, which to you may appear indelicate, without the deepest reflection and firmest belief, that it was due to my Family, and would meet the approbation of the great body of the people of New England.
Allow me, Sir, to suggest that I would not be considered as entering into competition with my friend Mr. Lincoln, who I understand, and from people directly from his neighbourhood, labours under that affliction, which will forever deprive his Country of his talents.
Sir, if another should be deemed more worthy, it will only furnish evidence, that my self love has blinded my understanding. With great esteem and respect I have the honor to be, Sir, your most obedient servant.
Gidn: Granger
